          Case 2:21-cv-00301-DWL Document 12 Filed 03/05/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Amanda Bickford Hofer, et al.,                     No. CV-21-00301-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   American Airlines Incorporated, et al.,
13                  Defendants.
14
15            The Court has an independent obligation to determine whether it has subject-

16   matter jurisdiction.    Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).
17   Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court

18   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

19   action.”

20            Defendants removed this action solely on the basis of diversity jurisdiction. (Doc.
21   1.)      The party seeking to invoke diversity jurisdiction has the burden of

22   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the

23   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal

24   Practice § 3611 at 521 & n. 34.           There is a strong presumption against removal

25   jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction

26   must be rejected if there is any doubt as to the right of removal in the first instance.”).
27            Diversity jurisdiction exists when there is complete diversity of citizenship

28   between the plaintiffs and the defendants and the amount in controversy exceeds $75,000,
      Case 2:21-cv-00301-DWL Document 12 Filed 03/05/21 Page 2 of 3



 1   exclusive of interests and costs. 28 U.S.C. § 1332. A controversy meets this requirement
 2   when “all the persons on one side of it are citizens of different states from all the persons
 3   on the other side.”     Strawbridge v. Curtiss, 7 U.S. 267 (1806).         Having reviewed
 4   the Notice of Removal to determine if subject matter jurisdiction exists, the Court finds
 5   that the Notice of Removal is facially deficient because it fails to affirmatively set forth
 6   the facts necessary to determine Plaintiffs’ citizenship.
 7          The Notice of Removal states that Plaintiffs are Arizona residents. (Doc. 1 ¶ 5.)
 8   And indeed, the Complaint alleges that Plaintiffs are Arizona residents. (Doc. 1-3 ¶ 1.)
 9   But the factual allegation that Plaintiffs are residents of Arizona does not establish that
10   they are citizens of Arizona for purposes of establishing diversity jurisdiction. “It has
11   long been settled that residence and citizenship [are] wholly different things within the
12   meaning of the Constitution and the laws defining and regulating the jurisdiction of the
13   . . . courts of the United States; and that a mere averment of residence in a particular state
14   is not an averment of citizenship in that state for the purpose of jurisdiction.” Steigleder
15   v. McQuesten, 198 U.S. 141, 143 (1905). “To be a citizen of a state, a natural person
16   must first be a citizen of the United States. The natural person’s state citizenship is then
17   determined by her state of domicile, not her state of residence. A person’s domicile is her
18   permanent home, where she resides with the intention to remain or to which she intends
19   to return.”   Kanter v. Warner–Lambert Co., 265 F.3d 853, 858-59 (9th Cir. 2001)
20   (emphasis added) (citations omitted).      See also id. (“In this case, neither Plaintiffs’
21   complaint nor [Defendants’] notice of removal made any allegation regarding Plaintiffs’
22   state citizenship. Since the party asserting diversity jurisdiction bears the burden of
23   proof, [Defendants’] failure to specify Plaintiffs’ state citizenship was fatal to
24   Defendants’ assertion of diversity jurisdiction.”).
25          To cure this pleading deficiency, the Court will require the removing Defendants
26   to file an amended notice of removal that affirmatively states Plaintiffs’ citizenship under
27   the correct legal standard. Star Ins. Co. v. West, 2010 WL 3715155, *2 (D. Ariz. 2010);
28   see also NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 612 (9th Cir. 2016) (“Courts may


                                                 -2-
      Case 2:21-cv-00301-DWL Document 12 Filed 03/05/21 Page 3 of 3



 1   permit parties to amend defective allegations of jurisdiction at any stage in the
 2   proceedings.”). Defendants may state the relevant jurisdictional facts on information and
 3   belief if they are not reasonably ascertainable.          Carolina Cas. Ins. Co. v. Team
 4   Equipment, Inc., 741 F.3d 1082, 1087 (9th Cir. 2014). Defendants are advised that
 5   failure to timely comply with this order shall result in the remand of this action without
 6   further notice for lack of subject matter jurisdiction.
 7           Accordingly,
 8           IT IS ORDERED that removing Defendants shall file an amended notice of
 9   removal properly stating a jurisdictional basis for this action no later than March 19,
10   2021.
11           IT IS FURTHER ORDERED that if Defendant fails to file an amended notice of
12   removal by this deadline, the Clerk of Court shall remand this action to state court.
13           Dated this 5th day of March, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
